             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:17 CV 351

CHERYL CELESTE KENYON, f/k/a               )
CHERYL PORTER; TAMMY McABEE,               )
                                           )
                 Plaintiffs,               )
      v.                                   )                  ORDER
JIMMY LEE BRANCH, in his individual        )
Capacity as employee of the North          )
Carolina Department of Public Safety;      )
FNU JACKSON, in her individual capacity as )
Superintendent / Warden of Swannanoa       )
Correctional Center for Women; and         )
TABITHA BATES, in her individual           )
Capacity as employee of the North Carolina )
Department of Public Safety;               )
                                           )
                 Defendants.               )
______________________________________     )

      This matter is before the Court on Defendants’ Motion to Seal Exhibits

(Doc. 50) (“Motion to Seal”) which requests that the Court issue an order

sealing Exhibits E, F, G, and H filed in support of Defendant’s Motion for

Summary Judgment (Docs. 49-1, 49-2, 49-3, 49-4). Plaintiffs consent.

      The Court has considered the Motion to Seal, the public’s interest in

access to the subject materials, and alternatives to sealing.        The Court

determines that sealing is necessary in this case, and that less restrictive

means of handling the information are not sufficient, in part as the subject

filings pertain to prisoner records which are “generally confidential and are not
subject to inspection by the public.” Taylor v. Deaver, No. 5:11-CV-341-H, 2011

WL 5870053, at *1 (E.D.N.C. Nov. 22, 2011) (citing Goble v. Barnes, 13

N.C.App. 579, 186 S.E.2d 638, aff'd, 281 N.C. 307, 188 S.E.2d 347 (1972)). The

sealing ordered herein shall be permanent, subject to further Order of the

Court.

         Accordingly, the Defendant’s Motion to Seal (Doc. 50) is GRANTED, and

Exhibits E, F, G, and H to Defendants’ Motion for Summary Judgment (Docs.

49-1, 49-2, 49-3, 49-4) shall be SEALED and remain sealed until further Order

of the Court.


                                 Signed: October 9, 2019




                                          2
